Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status
This communication is in response to the application filed 06/17/2020.
Claims 1-20 are currently pending.
As a result of the application filed 06/17/2020. Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current application is CON of the parented application 16/381538 dated on  06/28/2020.
	The closest arts, Sarma et al (Pub. 2006/0218210), discloses a data replication method that data is synchronously copied from the primary node to the intermediate node, and data is asynchronously copied at the location of the primary node. Another art, Li et al (2014/0317368), discloses a device information backup method that comprising active device and a standby device. The method is to transmit information to be backed up on a first device to the standby device when the first device becomes faulty thereby implementing fast fault recovery in a device fault scenario. However, Sarma and Li do not disclose/suggest all features as cited in claims 1, 8 and 15 of the current application.
	Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday to Thursday, from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136